Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (“Agreement”), dated as of September 17, 2014, is made
by and between Diego Pellicer Worldwide, Inc., a Corporation organized under the
laws of Delaware (the “Company”) and Ron Throgmartin (the “Executive”). Each of
the Company and the Executive are referred to herein individually as a “Party”
and collectively as the “Parties.”

 

RECITALS:

 

WHEREAS, the Company wishes to employ the Executive as its Chief Executive
Officer and the Executive wishes to accept such employment, on the terms set
forth below, effective as of September 16, 2014 (the “Effective Date”);

 

NOW, THEREFORE, in consideration of the foregoing premises, and the covenants,
representations and warranties set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged and
accepted, the Parties, intending to be legally bound, hereby agree as follows:

 

1.                  Term. The Company hereby employs the Executive, and the
Executive hereby accepts such employment, for an initial term commencing as of
the Effective Date and continuing for a term of five years, through September
16, 2019 (the “Termination Date”) unless sooner terminated in accordance with
the provisions of Section 5 hereof (the “Initial Term”), with such employment to
continue for successive one-year periods in accordance with the terms of this
Agreement (subject to termination as aforesaid) unless either Party notifies the
other Party of non-renewal in writing prior to three months before the
expiration of the initial term and each annual renewal, as applicable. (The
period during which the Executive is employed hereunder being hereinafter
referred to as the “Term”).

 

2.                  Duties. During the Term, the Executive shall be employed by
the Company as its Chief Executive Officer. The Executive shall devote his
entire working time, energy, attention, skill and best efforts to the affairs of
the Company and to the faithful performance of the duties of said offices and
shall faithfully perform such other duties of an executive, managerial or
administrative nature as shall be specified and designated from time to time by
the Company’s Board of Directors.

 

3.                  Place of Performance. Employee shall be based in the State
of Georgia except for travel required for Company business.

 

4.                  Compensation.

 

(a)                Base Salary. The Company shall pay the Executive during the
Term a salary at a minimum rate of Two Hundred Fifty Thousand Dollars ($250,000)
per annum for the period beginning on the Effective Date through the Initial
Term (the “Base Salary”), in accordance with the customary payroll practices of
the Company applicable to senior executives. Following the completion of an
offering of the Company’s Series A Preferred stock, the Executive’s Base Salary
shall automatically be increased to Two Hundred Eighty Thousand ($280,000) per
annum. For each year thereafter, the Company’s Board (or compensation committee
of the Company’s Board, or, at the discretion of the Company’s Board, by a
committee composed of two or more members of the Company’s Board (for purposes
of this Agreement, the “Committee”) shall review the Executive’s Base Salary and
may provide for such increases therein as it may, in its discretion, deem
appropriate. (Any such increased salary shall constitute the “Base Salary” as of
the time of the increase.)

 



 

 

 

(b)               Bonus. During the Term, in addition to the Base Salary, for
each fiscal year of the Company ending during the Term, the Executive shall have
the opportunity to receive an annual bonus in an amount and on such terms to be
determined by the Company’s Board, or, at the discretion of the Company’s Board,
the Committee (“Performance Bonus”). The Company’s Board, or, at the discretion
of the Company’s Board, the Committee, shall further have the discretion to
grant Executive annual bonuses in such amounts and on such terms as it shall
determine in its sole discretion. Nothing contained in the foregoing shall limit
the Executive’s eligibility to receive any other bonus under any other bonus
plan, stock option or equity–based plan, or other policy or program of the
Company.

 

(c)                Equity Incentive Compensation. Executive shall be entitled to
participate in any equity compensation plan of the Company in which he is
eligible to participate, and may, without limitation, be granted in accordance
with any such plan options to purchase shares of the Company’s common stock,
shares of restricted stock, and other equity awards in the discretion of the
Company’s Board or the Committee.

 

(d)               Benefits. The Executive shall be permitted during the Term to
participate in any group life, hospitalization or disability insurance plans,
health programs, retirement plans, fringe benefit programs and other benefits
that may be available to other senior executives of the Company generally, in
each case to the extent that the Executive is eligible under the terms of such
plans or programs. Full medical, dental, and vision coverage will be provided
and paid for by the Company.

 

(e)                Vacation. The Executive shall be entitled to vacation of no
less than 20 business days per year, not including national holidays, to be
credited in accordance with ordinary Company policies.

 

(f)                Expenses. The Company shall pay or reimburse the Executive
for all ordinary and reasonable out-of-pocket expenses actually incurred (and,
in the case of reimbursement, paid) by the Executive during the Term in the
performance of the Executive’s services under this Agreement, in accordance with
the Company’s policies regarding such reimbursements.

 

5.                  Termination of Employment; Change of Control.

 

(a)               Termination upon Death or Disability. This Agreement and
Executive’s employment hereunder shall automatically terminate on the date on
which Executive dies or becomes permanently incapacitated. Executive shall be
deemed to have become “permanently incapacitated” on the date that is thirty
(30) days after the Company has determined that Executive has suffered a
Permanent Incapacity (as defined below) and so notifies Executive. For purposes
of this Agreement, “Permanent Incapacity” shall mean that (i) Executive is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months; or (ii) Executive is, by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months,
receiving income replacement benefits for a period of not less than twelve (12)
months under an accident and health plan covering employees of the service
provider’s employer.

 



2

 

 

(b)               Termination by the Company for Cause. The Company may
terminate this Agreement and Executive’s employment hereunder without Cause (as
defined below), effective upon delivery of written notice to Executive given at
any time during the Term (without any necessity for prior notice). For purposes
of this Agreement, “Cause” shall mean the Executive’s: (i) conviction of any
felony or any other crime involving moral turpitude, (ii) fraud against the
Company or any of its subsidiaries or affiliates or theft of or maliciously
intentional damage to the property of the Company or any of their subsidiaries
or affiliates, (iii) willful breach of Executive’s fiduciary duties to the
Company, or (iv) breach by Executive of any provision of this Agreement.

 

(c)                Termination by Company without Cause. The Company may
terminate this Agreement and Executive’s employment hereunder without Cause,
effective upon delivery of written notice to Executive given at any time during
the Term (without any necessity for prior notice) provided that the Company
complies with all provisions of this Agreement, including without limitation,
obligations related to severance, vesting of options and continuation of
benefits as set forth herein.

 

(d)               Termination by the Executive for Good Reason. The Executive
may terminate this Agreement and Executive’s employment hereunder with Good
Reason (as defined below). For purposes of this Agreement, “Good Reason” shall
mean (i) the material reduction of the Executive’s title, authority, duties and
responsibilities or the assignment to the Executive of duties materially
inconsistent with the Executive’s position or positions with the Company; (ii) a
material reduction in Base Salary of the Executive; (iii) the Company’s material
breach of this Agreement; or (iv) any change in the geographic location at which
Executive must perform the services under this Agreement, which change is
reasonably material to Executive. Notwithstanding the foregoing, (x) Good Reason
shall not be deemed to exist unless notice of termination on account thereof
(specifying a termination date no later than thirty (30) days from the date of
such notice) is given no later than 30 days after the time at which the event or
condition purportedly giving rise to Good Reason first occurs or arises and (y)
if there exists (without regard to this clause (y)) an event or condition that
constitutes Good Reason, the Company shall have fifteen (15) days from the date
notice of such a termination is given to cure such event or condition and, if
the Company does so, such event or condition shall not constitute Good Reason
hereunder.

 

(e)                Termination by the Executive other than for Good Reason. The
Executive may terminate this Agreement and Executive’s employment hereunder
other than for Good Reason, provided that the Executive gives the Company no
less than thirty (30) days prior written notice of such termination.

 



3

 

 

(f)                Change of Control. The Executive may terminate this Agreement
and Executive’s employment hereunder within the six month period following the
Transition Period (as defined below), provided that the Executive gives the
Company no less than thirty (30) days prior written notice of such termination.
For purposes of this Agreement, “Transition Period” means the period commencing
on the date of the Change of Control (as defined below) and ending on the first
anniversary of such Change of Control. For purposes of this Agreement, “Change
of Control” shall mean the occurrence of any of the following:

 

(i)                 Change in Ownership. A change in ownership of the Company
occurs on the date that any one person, or more than one person acting as a
group, acquires ownership of stock of the Company that, together with stock held
by such person or group, constitutes more than fifty percent (50%) of the total
fair market value or total voting power of the stock of the Company, excluding
the acquisition of additional stock by a person or more than one person acting
as a group who is considered to own more than fifty percent (50%) of the total
fair market value or total voting power of the stock of the Company.

 

(ii)               Change in Effective Control. A change in effective control of
the Company occurs on the date that either: (A) any one person, or more than one
person acting as a group, acquires (or has acquired during the twelve (12) month
period ending on the date of the most recent acquisition by such person or
persons) ownership of stock of the Company possessing thirty percent (30%) or
more of the total voting power of the stock of the Company; or (B) a majority of
the members of the Company’s Board is replaced during any twelve (12) month
period by directors whose appointment or election is not endorsed by a majority
of the members of the Company’s Board prior to the date of the appointment or
election; provided, that this paragraph (2) will apply to the Company only if no
other corporation is a majority shareholder of the Company.

 

(iii)             Change in Ownership of Substantial Assets. A change in the
ownership of a substantial portion of the Company’s assets occurs on the date
that any one person, or more than one person acting as a group, acquires (or has
acquired during the twelve (12) month period ending on the date of the most
recent acquisition by such person or persons) assets from the Company that have
a total gross fair market value equal to or more than forty percent (40%) of the
total gross fair market value of the assets of the Company immediately prior to
such acquisition or acquisitions. For this purpose, “gross fair market value”
means the value of the assets of the Company, or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets.

 

(iv)             Intended Interpretation. It is the intent of the Parties that
the definition of Change in Control under this Agreement be construed consistent
with the definition of “Change in Control” as defined in Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and the applicable
Treasury Regulations, as amended from time to time.

 



4

 

 

6.                  Payments Upon Termination.

 

(a)                Upon termination of this Agreement and Executive’s employment
hereunder due to Executive’s death or disability pursuant to Section 5(a)
hereof, (i) the Executive (or the Executive’s estate or beneficiaries in the
case of the death of the Executive) shall be entitled to receive any Base Salary
and other benefits (including any bonus for a calendar year completed before
termination) earned and accrued under this Agreement prior to the date of
termination (and reimbursement under this Agreement for expenses incurred prior
to the date of termination) and (ii) the Executive (or the Executive’s estate or
beneficiaries in the case of the death of the Executive) shall have no further
rights to any other compensation or benefits hereunder, or any other rights
hereunder (but, for the avoidance of doubt, shall receive such disability and
death benefits as may be provided under the Company’s plans and arrangements in
accordance with their terms).

 

(b)               Upon termination of this Agreement and Executive’s employment
hereunder (i) by the Company for Cause pursuant to Section 5(b) hereof or by
Executive other than for Good Reason pursuant to Section 5(e) hereof, (i) the
Company shall pay to Executive an amount equal to Executive’s then Base Salary
and other benefits (including any bonus for a calendar year completed before
termination) earned and accrued under this Agreement prior to the date of
termination (and reimbursement under this Agreement for expenses incurred prior
to the date of termination) and (ii) the Executive shall have no further rights
to any other compensation or benefits under this Agreement on or after the
termination of employment.

 

(c)                Upon termination of this Agreement and Executive’s employment
hereunder (i) by the Company without Cause pursuant to Section 5(c) hereof,
(ii) by Executive for Good Reason pursuant to Section 5(d) hereof or (iii) by
Executive following a Change in Control of the Company pursuant to Section 5(f)
hereof, (x) the Company shall pay to Executive (I) an amount equal to the
Executive’s then Base Salary for a period of (a) three years or (b) through the
Termination Date, whichever is greater, and other benefits (including any bonus
for a calendar year completed before termination) earned and accrued under this
Agreement prior to the date of termination (and reimbursement under this
Agreement for expenses incurred prior to the date of termination); and (II) an
amount equal to 3.0 times (a) the average of the Base Salary amounts paid to
Executive over the three calendar years prior to the date of Termination, (b) if
less than three years have elapsed between the date of this Agreement and the
date of termination, the highest Base Salary paid to Executive in any calendar
year prior to the date of Termination, or (c) if less than 12 months have
elapsed from the date of this Agreement to the date of termination, the highest
Base Salary received in any month times 12; and (y) the Executive shall have no
further rights to any other compensation or benefits under this Agreement on or
after the termination of employment.

 

(d)               Nothing contained in this Section 6 shall affect the terms of
any employee stock options, stock grants, or other equity-based compensation
that may have been issued by the Company to Executive, which in the event of
termination of Executive’s employment with the Company shall continue to be
governed by their own terms and conditions.

 

(e)                Unless the payment is required to be delayed pursuant to Code
Section 409A (as defined below), the cash amounts payable to the Executive (or
the Executive’s estate or beneficiaries in the case of the death of the
Executive) under this Section 6 shall be paid to the Executive (or the
Executive’s estate or beneficiaries in the case of the death of the Executive)
in a single-sum payment within 60 days following the effective date of
termination of this Agreement and Executive’s employment hereunder.

 



5

 

 

7.                  Parachutes. If any amount payable to or other benefit
receivable by the Executive pursuant to this Agreement would be deemed to
constitute a Parachute Payment (as defined below), alone or when added to any
other amount payable or paid to or other benefit receivable or received by the
Executive which is deemed to constitute a Parachute Payment (whether or not
under an existing plan, arrangement or other agreement), and would result in the
imposition on the Executive of an excise tax under Section 4999 of the Code,
then the Parachute Payments shall be reduced (but not below zero) so that the
maximum amount of the Parachute Payments (after reduction) shall be one dollar
($1.00) less than the amount which would cause the Parachute Payments to be
subject to the excise tax imposed by Section 4999 of the Code. Any such
reduction shall be made by first reducing severance benefits (if any).
Notwithstanding the foregoing, if the reduction of Parachute Payments under this
Section 7 would be equal to or greater than $50,000, then there shall be no such
reduction and the full amount of the Parachute Payment shall be payable.
“Parachute Payment” shall mean a “parachute payment” as defined in Section 280G
of the Code. The calculation under this Section 7 shall be as determined by the
Company’s accountants.

 

8.                  Execution of Release. The Executive acknowledges that, if
required by the Company prior to making the payments and benefits set forth in
Section 5 (other than accrued but unpaid Base Salary and other benefits), all
such payments and benefits are subject to his execution of a general release
from liability of the Company, and their respective Officers (including his
successor), Directors/Managers and employees, and such release becoming
irrevocable by its terms. If Executive fails to execute such release, or such
release does not become irrevocable, all such payments and benefits set forth in
Section 6 hereof shall be forfeited.

 

9.                  Application of Code Section 409A.

 

(a)                This Agreement shall be interpreted to avoid any penalty
sanctions under Section 409A of the Code (“Code Section 409A”). If any payment
or benefit cannot be provided or made at the time specified herein without
incurring sanctions under Code Section 409A, then such benefit or payment will
be provided in full (to the extent not paid in part at earlier date) at the
earliest time thereafter when such sanctions will not be imposed. For purposes
of Code Section 409A, all payments to be made upon a termination of employment
under this Agreement may only be made upon Executive’s “separation from service”
(within the meaning of such term under Code Section 409A) with the Company, each
payment made under this Agreement will be treated as a separate payment, and the
right to a series of installment payments under this Agreement will be treated
as a right to a series of separate payments. In no event will Executive,
directly or indirectly, designate the calendar year of payment, except as
permitted under Code Section 409A.

 

(b)               Notwithstanding anything herein to the contrary, if, at the
time of Executive’s “separation from service” with the Company, the Company has
securities which are publicly traded on an established securities market and
Executive is a “specified employee” (as such term is defined in Code Section
409A) and it is necessary to postpone the commencement of any payments or
benefits otherwise payable under this Agreement as a result of such termination
of employment to prevent any accelerated or additional tax under Code Section
409A, then the Company will postpone the commencement of the payment of any such
payments or benefits hereunder (without any reduction in such payments or
benefits ultimately paid or provided to Executive), until the first payroll date
that occurs after the date that is six (6) months following Executive’s
“separation of service” with the Company. If any payments are postponed due to
such requirements, such postponed amounts will be paid with interest at the
applicable federal rate as provided under Section 7872(f)(2)(A) of the Code in a
lump sum to Executive on the first payroll date that occurs after the date that
is six (6) months following Executive’s “separation of service” with the
Company. If Executive dies during the postponement period prior to the payment
of the postponed amount, the amounts withheld on account of Code Section 409A
will be paid to the personal representative of Executive’ s estate within sixty
(60) days after the date of Executive’s death. Payments pursuant to Section 6 of
this Agreement are intended to satisfy the short-term deferral exception under
Code Section 409A.

 



6

 

 

(c)                All reimbursements and in-kind benefits provided under this
Agreement will be made or provided in accordance with the requirements of Code
Section 409A, including, where applicable, the requirement that (i) any
reimbursement will be for expenses incurred during Executive’s lifetime (or
during a shorter period of time specified in this Agreement), (ii) the amount of
expenses eligible for reimbursement, or in kind benefits provided, during a
calendar year may not affect the expenses eligible for reimbursement, or in kind
benefits to be provided, in any other calendar year, (iii) the reimbursement of
an eligible expense will be made on or before the last day of the calendar year
following the year in which the expense is incurred, and (iv) the right to
reimbursement or in kind benefits is not subject to liquidation or exchange for
another benefit.

 

(d)               To the extent applicable, all grants, awards, bonuses or other
payments made to Executive or for which Executive is eligible under any Company
bonus, incentive, deferred compensation plan or program or any other
compensation arrangement will be structured to comply with the requirements of
Code Section 409A or an exception from such requirements.

 

10.              Covenants of the Executive.

 

(a)                Confidentiality. During the Term, the Company has and will
continue to provide Executive with access to, and may confide in him,
information, business methods and systems, techniques and methods of operation
developed at great expense by the Company and which are assets of the Company.
Executive recognizes and acknowledges that: (i) all Confidential Information
(defined below) is the property of the Company and is unique, extremely valuable
and developed and acquired by great expenditures of time, effort and cost; (ii)
the misuse, misappropriation or unauthorized disclosure by Executive of the
Confidential Information would constitute a breach of trust and would cause
serious irreparable injury to the Company; and (iii) it is essential to the
protection of the Company’s goodwill and to the maintenance of the Company’s
competitive position that the Confidential Information be kept secret and that
Executive not disclose the Confidential Information to others or use same to his
own advantage or to the advantage of others. Accordingly, Executive shall not,
during the Term or thereafter, directly or indirectly, in any manner, utilize or
disclose to any person, firm, corporation, association or other entity, or use
on his own behalf, any confidential and proprietary information of the Company,
including, but not limited to, information relating to strategic plans, sales,
costs, client lists, client preferences, client identities, investment
strategies, computer programs, profits or the business affairs and financial
condition of the Company, or any of its clients, or any of the Company’s
business methods, systems, marketing materials, clients or techniques
(collectively “Confidential Information”), except for (i) such disclosures where
required by law, but only after written notice to the Company detailing the
circumstances and legal requirement for the disclosure; or (ii) as authorized
during the performance of Executive’s duties for such use or purpose as are
reasonably believed by Executive to be in the best interests of the Company. At
any time, upon request, Executive shall deliver to the Company all of its
property including, but not limited to, its Confidential Information (whether
electronically stored or otherwise) which are in his possession or under his
control. Property to be returned includes, but is not limited to, notebook
pages, documents, records, prototypes, client files, drawings, electronically
stored data, computer media or any other materials or property in Executive’s
possession.

 



7

 

 

(b)               Noninterference. During the Term and for a period of one (1)
year following the end of the Term (the “Restricted Period”), for whatever
reason, he will not, directly or indirectly, for himself or on behalf of any
third party, at any time or in any manner:

 

(i)                 persuade, induce, solicit, influence or attempt to
influence, or cause any person who is an employee of the Company to terminate
his or her relationship with the Company or refer any such employee to anyone,
without prior written approval from the Company;

 

(ii)               request or cause any of the Company’s clients or potential
clients to cancel, modify or terminate any existing or continuing or, to
Executive’s knowledge, prospective business relationship with the Company;

 

(iii)             engage in or participate in any effort or act to induce, or in
any way cause, any client or, to Executive’s knowledge, prospective client of
the Company, to deal with Executive or any other person or entity except in a
capacity as representative of the Company, or otherwise take any action which
might reasonably be expected to be disadvantageous to the Company;

 

(iv)             persuade, induce, solicit, influence or attempt to influence,
or cause any client or, to Executive’s knowledge, prospective client of the
Company to cease or refrain from doing business, or to decline to do business,
or to change or alter any existing or prospective business relationship, with
the Company;

 

(v)               accept business from, or perform or provide any services for,
any client, or to Executive’s knowledge, prospective client of the Company;

 

(vi)             contract with or communicate with, in either case in connection
with services, any client or, to Executive’s knowledge, prospective client of
the Company; or

 

(vii)           provide any third party with any information concerning any
client, or to Executive’s knowledge, prospective client of the Company,
including but not limited to, the disclosure of any client name or data, in
whatever form, to such third party.

 



8

 

 

(c)                Noncompetition. During the Term and Restricted Period,
Executive shall not, directly or indirectly, engage or participate in, or become
employed by, or affiliated with, or enter into or maintain a contractual
relationship with, or render advisory or any other services to, any person or
business entity or organization, of whatever form, that competes with the
Company in the United States or any other location in which the Company conducts
business prior to your termination date.

 

(d)               Injunctive Relief. Executive acknowledges that his compliance
with the covenants in Sections 9(a), 9(b) and 9(c) hereof (the “Restrictive
Covenants”) is necessary to protect the good will, Confidential Information and
other proprietary interests of the Company, that such covenants are supported by
adequate and sufficient consideration, and that, in the event of any violation
or threatened violation by Executive of any such provision, the Company will
sustain serious, irreparable and substantial harm to its business, the extent of
which will be difficult to determine and impossible to remedy by an action at
law for money damages. Accordingly, Executive agrees that, in the event of such
violation or threatened violation by him, the Company shall be entitled to an
injunction before trial from any court of competent jurisdiction as a matter of
course and upon the posting of not more than a nominal bond, in addition to all
such other legal and equitable remedies as may be available to the Company.
Executive further acknowledges that he has carefully considered the nature and
extent of the restrictions contained herein and the rights and remedies
conferred upon the Company under this Agreement, and hereby acknowledges and
agrees that the same are reasonable, are designed to protect the legitimate
business interests of the Company, and do not confer benefits upon the Company
disproportionate to the detriment upon him. In the event that Executive violates
any of the covenants in this Agreement and the Company commences legal action
for injunctive or other relief, the Company shall have the benefit of the full
period of the covenants, computed from the date Executive ceased violation of
the covenants, either by order of the court or otherwise. Executive acknowledges
that any claim or cause of action he may have against the Company shall not
constitute a defense to the enforcement by the Company of his covenants in
Article 5 of this Agreement (e.g., these covenants are independent of any other
provision in this Agreement and of any other promise made to Executive).
Executive also acknowledges that his experience and capabilities are such that
he can obtain suitable employment otherwise than in violation of the covenants
in this Agreement and that the enforcement of these covenants will not prevent
the earning of a livelihood nor cause undue hardship. Without limiting the
foregoing, in the event of a breach by Executive of any Restrictive Covenant,
the Company’s obligations under this Agreement shall immediately terminate,
Executive shall not be entitled to any additional monetary payments or benefits
of any kind whatsoever and Executive shall reimburse the Company for all of its
attorneys fees and costs associated with any legal or equitable proceedings or
litigation seeking to enforce the terms of this Agreement.

 

(e)                Remedies Cumulative and Concurrent. The rights and remedies
of the Company as provided in this Section 10 shall be cumulative and concurrent
and may be pursued separately, successively or together, at the sole discretion
of the Company, and may be exercised as often as occasion therefor shall arise.
The failure to exercise any right or remedy shall in no event be construed as a
waiver or release thereof.

 



9

 

 

(f)                Executive’s Authorization. Executive authorizes the Company
to inform any third parties, including future employers, prospective employers
and the Company’s clients or prospective clients, of the existence of this
Agreement and his obligations under it.

 

(g)               Survivability. The provisions of this Section 10 shall survive
the cessation of Employee’s employment for any reason, as well as the expiration
of this Agreement at the end of its Term or at any time prior thereto.

 

(h)               Definition of Company. For purposes of this Section 10, the
term “Company” shall include the Company and any of its parents, subsidiaries,
affiliates or any related companies including their respective successors and
assigns.

 

11.              Other Provisions.

 

(a)                Severability. The Executive acknowledges and agrees that (i)
he has had an opportunity to seek advice of counsel in connection with this
Agreement and (ii) the Restrictive Covenants are reasonable in geographical and
temporal scope and in all other respects. If it is determined that any of the
provisions of this Agreement or any part thereof, including, without limitation,
any of the Restrictive Covenants, is held invalid or unenforceable by any court
of competent jurisdiction, the other provisions of this Agreement will remain in
full force and effect. Any provision of this Agreement held invalid or
unenforceable only in part or degree will remain in full force and effect to the
extent not held invalid or unenforceable.

 

(b)               Duration and Scope of Covenants. If any court or other
decision-maker of competent jurisdiction determines that any of the Restrictive
Covenants contained in this Agreement, including, without limitation, any of the
Restrictive Covenants, or any part thereof, is unenforceable because of the
duration or geographical scope of such provision, then, after such determination
has become final and unappealable, the duration or scope of such provision, as
the case may be, shall be reduced so that such provision becomes enforceable
and, in its reduced form, such provision shall then be enforceable and shall be
enforced.

 

(c)                Arbitration.

 

(i)                 Subject to the limitations of this Section 11(c), if any
dispute arises between the Parties under or concerning this Agreement or the
terms hereof, or regarding the manner in which Executive was treated while
employed by the Company, the termination of his employment, or any alleged
violation by the Company of Executive’s rights under any common law theory, or
any applicable federal, state, or local law, statute, regulation, or ordinance
(including without limitation 42 U.S.C. § 1981, Title VII of the Civil Rights
Act of 1964, the Age Discrimination in Employment Act, the Americans with
Disabilities Act, and any other local, state, or federal legislation that
pertains to employee rights or discrimination in employment), the Parties agree
to submit such issue to final and binding arbitration in accordance with the
then existing National Rules for the Resolution of Employment Disputes of the
American Arbitration Association. Nothing in this Section 11(c), however, will
preclude the Company from seeking the judicial relief set forth under Section 10
of this Agreement.

 

(ii)               The Parties agree that the interpretation and enforcement of
the arbitration provisions in this Agreement will be governed exclusively by the
Federal Arbitration Act (the “FAA”), 9 U.S.C. § 1 et seq., provided that they
are enforceable under the FAA, and will otherwise be governed by the law of the
State of Delaware.

 



10

 

 

(iii)             The Parties agree and understand that one of the objectives of
this arbitration agreement is to resolve disputes expeditiously, as well as
fairly, and to those ends it is the obligation of all Parties to raise any
disputes subject to arbitration hereunder in an expeditious manner. Accordingly,
the Parties agree that, as to any dispute that can be brought hereunder, a
demand for arbitration must be postmarked or delivered in person to the other
Party no later than six (6) months after the date the demanding Party knows or
should have known of the event or events giving rise to the claim. Failure to
demand arbitration on a claim within these time limits is intended to, and will
to the furthest extent permitted by law, be a waiver and release with respect to
such claims. If, and only if, the waiver and release of claims referenced in the
immediately preceding sentence is found by a court of competent jurisdiction to
be unenforceable as against Executive or the Company under this Agreement, then
the Parties will nevertheless submit such claims to arbitration pursuant to this
Section 11(c) within the time permitted by law.

 

(iv)             The Company will pay the arbitrator’s fees.

 

(v)               Unless otherwise agreed by the Parties, arbitration will take
place in Seattle, WA.

 

(vi)             In rendering an award, the arbitrator will determine the rights
and obligations of the Parties according to federal law and the substantive law
of the State of Washington without regard to any principles governing conflicts
of laws and the arbitrator’s decision will be governed by state and federal
substantive law, including state and federal discrimination laws referenced in
Section 11(c)(i) hereof, as though the matter were before a court of law.

 

(vii)           Any arbitration award will be accompanied by a written statement
containing a summary of the issues in controversy, a description of the award,
and an explanation of the reasons for the award. The decision of the arbitrator
will be made within thirty (30) days following the close of the hearing. The
Parties agree that the award will be enforceable exclusively by any state or
federal court of competent jurisdiction within Seattle, WA.

 

(viii)         It is understood and agreed by the Parties that their agreement
herein concerning arbitration does not contain, and cannot be relied upon
Executive to contain, any promises or representations concerning the duration of
the employment relationship, or the circumstances under or procedures by which
the employment relationship may be modified or terminated.

 

(ix)             If any part of this arbitration procedure is in conflict with
any mandatory requirement or applicable law, the law will govern, and that part
of this arbitration procedure will be reformed and construed to the maximum
extent possible in conformance with the applicable law. The arbitration
procedure will remain otherwise unaffected and enforceable.

 



11

 

 

(d)               Notices. All notices, demands, consents, requests,
instructions and other communications to be given or delivered or permitted
under or by reason of the provisions of this Agreement or in connection with the
transactions contemplated hereby shall be in writing and shall be deemed to be
delivered and received by the intended recipient as follows: (i) if personally
delivered, on the business day of such delivery (as evidenced by the receipt of
the personal delivery service), (ii) if mailed certified or registered mail
return receipt requested, two (2) business days after being mailed, (iii) if
delivered by overnight courier (with all charges having been prepaid), on the
business day of such delivery (as evidenced by the receipt of the overnight
courier service of recognized standing), or (iv) if delivered by facsimile
transmission or other electronic means, including email, on the business day of
such delivery if sent by 6:00 p.m. in the time zone of the recipient, or if sent
after that time, on the next succeeding business day. If any notice, demand,
consent, request, instruction or other communication cannot be delivered because
of a changed address of which no notice was given (in accordance with this
Section 11(d), or the refusal to accept same, the notice, demand, consent,
request, instruction or other communication shall be deemed received on the
second business day the notice is sent (as evidenced by a sworn affidavit of the
sender). All such notices, demands, consents, requests, instructions and other
communications will be sent to the following addresses or facsimile numbers as
applicable:

 

  If to the Company, to:  

3496 Fairwiew Way

West Linn, OR 97068

Attention: Steve Hubbard

Telephone No.: 206-427-4100

Facsimile No.: 503-635-7097

          With copies to:  

Szaferman Lakind Blumstein & Blader, PC

101 Grovers Mill Road
Second Floor
Lawrenceville, NJ 08648

Attention: Gregg Jaclin, Esq.

Telephone No.: 609-275-0400

Facsimile No.: 609-275-4511

 



  If to the Executive, to:  



Ron Throgmartin
3685 Thomson Middle Road

Bufford, GA 30519



Attention: Ron Throgmartin

Telephone No.:678-5468598

Facsimile No.: 425-282-1508

 

Any such person may by notice given in accordance with this Section 11(d) to the
other Parties hereto designate another address or person for receipt by such
person of notices hereunder.

 

(e)                Section Headings. The headings of Sections in this Agreement
are provided for convenience only and will not affect its construction or
interpretation. All references to or “Section” or “Sections” refer to the
corresponding Article or Section or Sections of this Agreement, unless the
context indicates otherwise.

 



12

 

 

(f)                Construction. The Parties have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties and no presumption or burden of proof shall
arise favoring or disfavoring any Party by virtue of the authorship of any of
the provisions of this Agreement. Any reference to any federal, state, local, or
foreign statute or law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise.
Unless otherwise expressly provided, the word “including” shall mean including
without limitation. The Parties intend that each representation, warranty, and
covenant contained herein shall have independent significance. If any Party has
breached any representation, warranty, or covenant contained herein in any
respect, the fact that there exists another representation, warranty, or
covenant relating to the same subject matter (regardless of the relative levels
of specificity) which the Party has not breached shall not detract from or
mitigate the fact that the Party is in breach of such representation, warranty,
or covenant. All words used in this Agreement will be construed to be of such
gender or number as the circumstances require.

 

(h)               Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the Party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

 

(i)                 Entire Agreement. This Agreement contains the entire
agreement between the Parties with respect to the subject matter hereof and
supersedes all prior agreements, written or oral, with respect thereto.

 

(j)                 Waivers and Amendments. This Agreement may be amended,
superseded, canceled, renewed or extended, and the terms hereof may be waived,
only by a written instrument signed by the Parties or, in the case of a waiver,
by the Party waiving compliance. No delay on the part of any Party in exercising
any right, power or privilege hereunder shall operate as a waiver thereof, nor
shall any waiver on the part of any Party of any such right, power or privilege
nor any single or partial exercise of any such right, power or privilege,
preclude any other or further exercise thereof or the exercise of any other such
right, power or privilege.

 

(k)               Assignment. This Agreement shall be binding upon and inure to
the benefit of the Parties and their respective successors, heirs (in the case
of the Executive) and assigns. No rights or obligations of the Company under
this Agreement may be assigned or transferred by the Company except that such
rights or obligations may be assigned or transferred pursuant to a merger or
consolidation in which the Company is not the continuing entity, or the sale or
liquidation of all or substantially all of the assets of the Company; provided,
however, that the assignee or transferee is the successor to all or
substantially all of the assets of the Company and such assignee or transferee
assumes the liabilities, obligations and duties of the Company, as contained in
this Agreement, either contractually or as a matter of law.

 



13

 

 

(l)                 Withholding. The Company shall be entitled to withhold from
any payments or deemed payments any amount of tax withholding it determines to
be required by law.

 

(m)             Binding Effect. This Agreement shall be binding upon and inure
to the benefit of the Parties and their respective successors, permitted
assigns, heirs, executors and legal representatives.

 

(n)               Survival. Anything contained in this Agreement to the contrary
notwithstanding, the provisions of Section 10 and any other provisions of this
Agreement expressly imposing obligations that survive termination of Executive’s
employment hereunder, and the other provisions of this Section 11 to the extent
necessary to effectuate the survival of such provisions, shall survive
termination of this Agreement and any termination of the Executive’s employment
hereunder.

 

(o)               Existing Agreements. The Executive represents to the Company
that he is not subject or a Party to any employment or consulting agreement,
non-competition covenant or other agreement, covenant or understanding which
might prohibit him from executing this Agreement or limit his ability to fulfill
his responsibilities hereunder.

 

(p)               Legal Fees: The Parties hereto agree that the Company shall
pay the legal fees relating to any dispute, claim, action or proceeding between
the Parties hereto arising out of or relating to the terms and conditions of
this Agreement or any provision thereof.

 

(q)               GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE WITHOUT REGARD TO
ANY PRINCIPLES OF CONFLICTS OF LAW WHICH COULD CAUSE THE APPLICATION OF THE LAWS
OF ANY JURISDICTION OTHER THAN THE STATE OF DELAWARE.

 

(r)                 Waiver of Jury Trial. EACH OF THE PARTIES HEREBY IRREVOCABLY
WANES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

[Signatures follow on next page]

 



14

 

 

IN WITNESS WHEREOF, the Company and the Executive have caused their respective
signature pages to this Agreement to be duly executed as of the date first
written above.

 



  COMPANY:       DIEGO PELICER WORLDWIDE, INC.       By:

/s/ Alan D. Valdes

  Name: Alan D. Valdes   Title: Chairman

 





  EXECUTIVE:  

 

    /s/ Ron Throgmartin   Name:

Ron Throgmartin

Chief Executive Officer



 

 

15



 

